SCHENCK, J., took no part in the consideration or decision of this case. *Page 863 
This is a proceeding to recover certain bonds now in the possession of the defendant Commissioner of Banks, who holds the same as assets of the Central Bank and Trust Company of Asheville, N.C. an insolvent banking corporation.
By consent a trial of the issues of fact by a jury was waived. At the request of the parties, the judge heard the evidence and found the facts, and on the facts found by him, and set out in the judgment, it was adjudged that the defendant Commissioner of Banks is the owner and entitled to the possession of the bonds described in the petition.
The plaintiff appealed from the judgment to the Supreme Court, assigning errors in the admission of evidence, and in the findings of fact.
The Court being evenly divided in opinion, Justice Schenck not sitting, the judgment of the Superior Court is affirmed, and stands as the decision in this proceeding, without becoming a precedent. Nebel v. Nebel,201 N.C. 840, 161 S.E. 223.
Affirmed.
SCHENCK, J., took no part in the consideration or decision of this case.